Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Re. claim 1: the closest prior art is Milovac et al. (US 2011/0299228 A1).
Milovac discloses a power supply system, comprising:
a high-voltage input power distribution cabinet (100), a high-low voltage conversion cabinet (101a), and a low-voltage output and control cabinet (101b), wherein, the high-low voltage conversion cabinet is provided with at least one high-voltage chamber (102d) and at least one low-voltage chamber (102a), the high-low voltage conversion cabinet is further provided with an insulating partition (101c) between the high-voltage chamber and the low-voltage chamber, the low-voltage chamber is provided with a low-voltage bus bar (103b), and the high-voltage chamber is provided with a high-voltage bus bar (103c); (see fig. 1-3; para. 0073, 0078-0080)
the high-low voltage conversion cabinet is further provided with a plurality of power supply modules, and; (see para. 0173)
a low-voltage cavity and an isolation unit (104), wherein a connecting terminal  of the high-voltage cavity and a connecting terminal of the low-voltage cavity are respectively disposed corresponding to the high-voltage chamber and the low-voltage 

However, Milovac and the remaining prior art fails to disclose:
“each of the power supply modules bridges the high-voltage chamber and the low-voltage chamber, the power supply module comprises a high-voltage cavity”

It would not have been obvious to one of ordinary skill in the art to have plural supply modules wherein “each of the power supply modules bridges the high-voltage chamber and the low-voltage chamber” as required by the claim. This also would not have been an obvious modification to one of ordinary skill in the art in view of the Milovac reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 27, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835